Woodward, J.:
The plaintiff has recovered a judgment of twenty-four dollars as sick benefits under a contract with the defendant, and the latter* appeals from tlie judgment. The plaintiff has been a member of the defendant for about twelve years and there is no question about her being in good standing, nor is there any question that under her contract she is entitled to the amount for which she has *855judgment. It is claimed, however, that the original contract, in so far as it provides sick benefits for her, has been abrogated by an amendment to the defendant’s by-laws adopted in July, 1904. It appears that the defendant has a membership of about 123 members, of whom eight are widows of deceased members. As the by-laws stood when the plaintiff became a member, she was entitled to three dollars per week for sick benefits; by the amendment of July, 1904, which was adopted against the plaintiff’s protest, it was provided that “ if in case of the death of a member, his wife shall desire to remain a member, she, as well as the women now members of this society, shall not be entitled to any sick benefits; they shall, however, pay only $.15 per month dues.” So far as appears, the men and women were originally admitted on equal terms, each paying fifty cents semi-monthly. By this amendment the women alone are deprived of the weekly benefit, and as a compensation for this they are allowed to pay only seventy-five cents per month, as against one dollar by the men, the argument being that because the seven widows, members of the society, paying a yearly sum of eighty-four dollars, drew sick benefits aggregating ninety-one dollars in a given year, the society must eventually become bankrupt. This is apparently the only foundation for this discrimination against the women, in an unfortunate minority in the society, and we are clearly of the opinion that there is no possible legal foundation for this amendment; that it could not be made to operate against any one who refused to acquiesce in the change of contract. The cases decided by this court and by the Court of Appeals bearing upon this question are too recent and too conclusive upon the general proposition to warrant citation or discussion at this time. The broad proposition has been fully established that the rights of the insured, in so far as the benefits are concerned, cannot be taken away or abridged without his consent, and certainly where the amendment shows a discrimination against a class of members it would be remarkable if the court should sanction the action in such a way as to deprive a member of a vested right.
The judgment appealed from should be affirmed, with costs.
Jenks, G-aynor, Burr and High, JJ., concurred.
Judgment of the Municipal Court affirmed, with costs.